IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2013-CA-01404-SCT


KATHERINE ROBERTSON

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                         04/15/2013
TRIAL JUDGE:                              HON. JOHN HUEY EMFINGER
COURT FROM WHICH APPEALED:                MADISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   THOMAS M. FORTNER
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: JEFFREY A. KLINGFUSS
NATURE OF THE CASE:                       CIVIL - OTHER
DISPOSITION:                              AFFIRMED - 01/22/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       COLEMAN, JUSTICE, FOR THE COURT:

¶1.    Katherine Robertson pleaded guilty to aggravated assault in 2006. In 2012, Governor

Haley Barbour pardoned Robertson, and she filed a motion to have her record expunged.

The circuit judge denied the motion, and Robertson appealed. The issue presented was a

novel one when Robertson filed her appeal, but it has since been decided. The Court recently

held that statutory authority does not provide for expungement of a pardoned conviction.

Polk v. State, 150 So. 3d 967 (Miss. 2014). Therefore, we affirm the trial court’s denial of

Robertson’s motion to expunge.
                              Facts and Procedural History

¶2.    Katherine Robertson was indicted for aggravated assault in 2006 after she shot and

injured a man. She entered a guilty plea and was sentenced to twenty years in prison, with

five years suspended. In January 2012, former Governor Haley Barbour issued an executive

order granting “a full, complete, and unconditional pardon” to Robertson. Based on the

governor’s pardon, Robertson filed a motion to expunge her record in the Madison County

Circuit Court. The circuit court denied the motion, holding that it did not have authority to

expunge a record. Robertson filed a motion to reconsider, a short hearing was held, and the

judge denied the motion to reconsider. Robertson appealed.

                                        Discussion

¶3.    Expungement is statutory in nature. “This Court applies a de novo standard of review

to questions of statutory interpretation.” Finn v. State, 978 So. 2d 1270, 1272 (¶ 6) (Miss.

2008) (citing Capital One Servs. v. Page, 942 So. 2d 760, 762 (Miss. 2006)). The Court has

held that circuit courts do not have the inherent power to expunge criminal records, but they

can do so if statutorily authorized. Caldwell v. State, 564 So. 2d 1371, 1373 (Miss. 1990).

The Legislature has authorized expungement of criminal records in certain instances,

including: youth court cases; first offense misdemeanor convictions before age twenty-three;

convictions for drug possession before age twenty-six; convictions for purchasing alcohol

as a minor; and municipal court convictions. See Caldwell, 564 So. 2d at 1373 (code sections

omitted). However, the Court recently held that there is no statutory authority for

expungement of a pardoned conviction. Polk v. State, 150 So. 3d 967 (Miss. 2014).




                                             2
¶4.    Robertson argues that Mississippi Code Section 99-19-71(4) governs her situation and

mandates expungement of her criminal record. That section provides: “Upon petition

therefor, a justice, county, circuit or municipal court shall expunge the record of any case in

which an arrest was made, the person arrested was released and the case was dismissed or

the charges were dropped or there was no disposition of such case.” Miss. Code Ann. § 99-

19-71(4) (Supp. 2014).      Robertson claims that, because she was granted a full and

unconditional pardon, the pardon erased her conviction and it is “as if it never was.” She

writes that the effect of the pardon is that “she was arrested, released, and there was no

disposition of the case,” therefore, the circuit court was required to grant expungement under

Section 99-19-71(4). We do not agree. Section 99-19-71(4) does not apply to Robertson

because she was not released after arrest, the case against her was not dismissed, and the

charges were not dropped. See Miss. Code Ann. § 99-19-71(4) (Supp. 2014). Robertson

entered a guilty plea and was sentenced; therefore, there was a disposition of the case.

¶5.    The same argument that Robertson makes was made in Polk v. State. In that case,

Zachary Polk was indicted on three counts of possession of controlled substances. Polk, 150
So. 3d at 967-68 (¶ 1). He entered a guilty plea for Count I, and Counts II and III were

retired to the files. Id. Polk was sentenced to ten years in prison, but he received a

gubernatorial pardon in January 2012. Id. Polk filed a petition for expungement of his arrest

and indictment. Id. at 968 (¶ 2). The circuit court held that it did not have authority to

expunge Polk’s record as to any of the charges. Id. at 968 (¶ 3). Polk appealed, and the

Court affirmed in part and reversed in part. The Court reversed as to Counts II and III, which

had been retired to the files, and held that those counts were eligible for expungement under

                                              3
Mississippi Code Section 99-15-26(5). Id. at 968, 971 (¶¶ 5, 15). The Court affirmed as to

Count I, to which Polk had pleaded guilty, holding that there was “no statutory basis for

expungement of the record of the criminal conviction for which Polk was pardoned[.]” Id.

at 970 (¶ 14). The Court held that a pardon absolves only the punishment:

       Having studied the matter before us, we find no convincing authority that a
       gubernatorial pardon automatically entitles the recipient to have his or her
       criminal record expunged. To us, an unconditional pardon solely removes all
       legal punishment for the offense and prevents any future legal disability based
       on that offense. It does not edit history. In the words of [State v. Boykin, 4
N.E.3d 980 (Ohio 2013)], “what’s done is done.” Boykin, 4 N.E.3d at 986.
       See also State v. Skinner, 632 A.2d 82, 84-85 (Del. 1993) (“A pardon
       involves forgiveness[,] . . . not forgetfulness[,] . . . it does not wipe the slate
       clean.”) (inner quotation marks and citation omitted). Expungement from
       official records all records relating to an arrest, indictment, trial, and finding
       of guilt, in order to restore one to the status occupied prior thereto, is an
       altruistic objective for the legislative branch to contemplate and prescribe.

Id. at 970 (¶ 13).

¶6.     The Court reached the same conclusion in Hentz v. State, ___ So. 3d ___, 2014 WL
7079773 (Dec. 11, 2014). Rebecca Hentz was indicted for one count of conspiracy to

manufacture methamphetamine and two counts of attempt to manufacture methamphetamine.

Id. at *1 (¶ 2). She pleaded guilty to one count of attempt to manufacture, and the remaining

counts were remanded to the file. Id. Hentz was sentenced to thirty years suspended,

unsupervised probation. Id. Governor Barbour granted Hentz a “full, complete, and

unconditional pardon,” and Hentz filed a motion to expunge her record. Id. at *1 (¶ 3). The

trial court denied her motion. Id. On appeal, Hentz admitted that no statutory authority

provided for expungement after a pardon, but she argued that the nature of a pardon should

permit expungement. Id. at *1 (¶ 6). The Court declined to accept Hentz’s argument,



                                               4
holding that expungement is left to the Legislature, and the Legislature has not provided for

expungement of a criminal record after an executive pardon. Id. at *3 (¶ 10). The trial

court’s denial of Hentz’s motion to expunge her record was affirmed. Id. at *3 (¶ 11).

¶7.    Polk and Hentz mandate affirmance of the trial court’s denial of Robertson’s motion

to expunge. A pardon does not erase a conviction or make it as if the charges were dropped

and there was no disposition of the case. Robertson entered a guilty plea and was sentenced;

therefore, Section 99-19-71(4) does not apply.        No statutory authority provides for

expungement of a criminal record after a pardon.

                                        Conclusion

¶8.    Based on the foregoing, we affirm the circuit court’s denial of Robertson’s motion to

expunge her record.

¶9.    AFFIRMED.

     WALLER, C.J., RANDOLPH, P.J., LAMAR, KITCHENS, CHANDLER,
PIERCE AND KING, JJ., CONCUR. DICKINSON, P.J., DISSENTS WITHOUT
SEPARATE WRITTEN OPINION.




                                             5